HAZEL, District Judge.
The exceptions filed by complainant to the answer interposed to the supplementary bill are allowed. The objectionable matter in paragraphs 8, 9, and 10 of the answer must be expunged. Defendants apparently have had their day in court (Scott v. Dazell, 160 Fed. 472, 87 C. C. A. 456) on the various defenses to which exceptions are filed.
As to whether the defendant Marks and the corporation were privies to the former judgment are questions of fact, which are not now before the court for decision.
So ordered.